    Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 1 of 19 PageID: 796



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


KIM MARIE MOLESKY
                                                       Civ. No. 18-12311 (KM)
         Plaintiff,
                                                               OPINION
         v.

COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.



KEVIN MCNULTY, U.S.D.J.:
         Plaintiff Kim Marie Molesky brings this action pursuant to 42 U.S.C.
§ 405(g) to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying her claim for Social Security Disability benefits
(“SSDI”) under Title II of the Social Security Act. Molesky seeks to reverse the
finding of the Administrative Law Judge (“ALJ”) that she has not met the Social
Security Act’s definition of disabled since February 3, 2014, the alleged
disability-onset date. The question is whether the ALJ’s decision is supported
by substantial evidence. For the reasons stated below, the decision of the ALJ
is AFFIRMED.
    I.   BACKGROUND 1
         A. Procedural History
         On April 10, 2014, Molesky filed an application for SSI under Title II of
the Social Security Act asserting that she was disabled as of February 3, 2014.




1        Citations to the record are abbreviated as follows:
               “DE __”       =      Docket entry in this case.
                “R. __”      =     Administrative Record (DE 5) (page numbers refer to
                                   the page numbers in the lower-right corner of the
                                   page—not the ECF docket page numbers).
  Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 2 of 19 PageID: 797



(R. 288). Her application was initially denied on August 23, 2014 and upon
reconsideration on June 3, 2015.
      On December 20, 2016, Molesky, represented by an attorney, appeared
and testified before the ALJ. (R. 50). The ALJ also heard testimony from Dawn
Blythe, a vocational expert (“VE”). (R. 75). On April 5, 2017, the ALJ issued a
decision finding that Molesky was not disabled within the meaning of the Social
Security Act. (R. 10). By order dated June 4, 2018, the Appeals Council upheld
the ALJ’s decision, rendering it a final decision of the Commissioner. (R. 1)
      This action challenging the Commissioner’s denial of benefits was filed
on August 1, 2018. Initially assigned to Chief Judge Jose L. Linares, it was
reassigned to me upon his retirement. (DE 12) Plaintiff requested and obtained
several extensions of the deadline for briefing. Because the deadline in this and
other cases was not met, the Court ordered counsel to appear in person. (DE
18) Shortly thereafter, on February 2, 2020, plaintiff’s brief was filed. (DE 20)
The Commissioner’s brief was filed on March 17, 2020. (DE 22) No reply was
proffered or filed.
      B. Disability
      To qualify for SSDI, a claimant must demonstrate, inter alia, that she “s
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve months.” 42 U.S.C. § 423 (d)(1)(A). A person is deemed
unable to engage in substantial gainful activity
      only if his physical or mental impairment or impairments are of
      such severity that he is not only unable to do his previous work
      but cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists in
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the



                                            2
  Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 3 of 19 PageID: 798



      region where such individual lives or in several regions of the
      country.

   42 .S.C. § 423(d)(2).
      C. The Five-Step Process
      Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520, 416.920. This
Court’s review necessarily incorporates a determination of whether the ALJ
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§§ 404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.
      Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id. §§ 404.1520(d), 416.920(d).
      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). If yes, the claimant is not
disabled. If not, move to step five.
      Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant


                                              3
  Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 4 of 19 PageID: 799



numbers in the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g); see
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
      D. This Court’s Standard of Review
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the ALJ’s findings, as long as they are
supported by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zirnsak v. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      Under 20 C.F.R. § 416.927(c), ALJs are required to weigh and evaluate
“every medical opinion.” Medical opinions are defined as “statements from
acceptable medical sources that reflect judgments about the nature and
severity of your impairment(s), including your symptoms, diagnosis and
prognosis, what you can still do despite impairment(s), and your physical or
mental restrictions.” 20 C.F.R. § 416.927(a)(2).
      20 C.F.R. § 404.1502 lists the “acceptable medical sources” that can
provide evidence to establish an impairment. “Treating source means [an]
acceptable medical source who provides [the claimant] with medical treatment
or evaluation and who has, or has had, an ongoing treatment relationship with
[the claimant].” 20 C.F.R. § 416.927(a)(2) (alterations added). Controlling
weight can be given to “a treating source’s medical opinion on the issue(s) of
the nature and severity” of the claimant’s impairments if the medical opinion is



                                            4
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 5 of 19 PageID: 800



“well supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in [the]
record.” 20 C.F.R. § 416.927(c)(2).
      “[A] reviewing court should not re-weigh the medical opinions of record
but should consider only whether the ALJ’s weighing of such opinions was
supported by substantial evidence.” Hatton v. Comm’r of Soc. Sec. Admin., 131
F. App’x 877, 880 (3d Cir. 2005) (citing Monsour Med. Ctr. v. Heckler, 806 F.3d
1185, 1190 (3d Cir. 1986)). “The ALJ — not treating or examining physicians or
State agency consultants — must make the ultimate disability and RFC
determinations.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.
2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)).
      When an ALJ totally rejects a medical opinion, he or she is required to
point to “contradictory medical evidence.” Cunningham v. Comm’r of Soc. Sec.,
507 Fed. App’x 111, 118 (3d Cir. 2012). Where, as here, the ALJ is discounting,
rather than rejecting, opinion evidence, he or she must “consider all the
evidence and give some reason for discounting the evidence.” Plummer v. Apfel,
186 F.3d 422, 429 (3d Cir. 1999).
      When there is substantial evidence to support the ALJ’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C. §
405(g)); Zirnsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C. § 405(g), affirm, modify, or reverse the Commissioner’s
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’r of
Soc. Sec., 235 F. App’x 853, 865-66 (3d Cir. 2007).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 221-22. Remand is also proper
if the ALJ’s decision lacks adequate reasoning or support for its conclusions, or




                                           5
  Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 6 of 19 PageID: 801



if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119-20 (3d Cir. 2000).
II.   DISCUSSION
      A. The ALJ’s Decision
      The ALJ followed the five-step process in determining that Molesky was
not disabled. The ALJ’s findings may be summarized as follows:
      Step One: The ALJ determined that Molesky had not engaged in
substantial gainful activity since the onset date. (R. 12).
      Step Two: The ALJ determined that Molesky had the following severe
impairments: breast cancer in remission, fibromyalgia, degenerative disc
disease, degenerative joint disease, posttraumatic stress disorder (PTSD),
anxiety disorder and migraines (20 CFR 404.1520(c)). The ALJ found the
following non-severe impairments: irritable bowel syndrome (IBS) and
hypertension. (R. 12–13).
      Step Three: The ALJ determined that Molesky did not have an
impairment, or combination of impairments, that meet or medically equal the
severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P., app. 1.
(R. 13)
      Step Four: The ALJ found that Molesky had the following RFC:
      5. After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual functional
      capacity to perform light work as defined in 20 CFR 404.1567(b)
      except she can occasionally push and pull and climb ramps and
      stairs. She can never climb ladders ropes, or scaffolds. She can
      occasionally balance and stoop, and never kneel, crouch, or crawl.
      She can frequently reach, occasionally overhead, and frequently
      handle and finger. The claimant must avoid concentrated
      exposure to extreme temperatures, wetness, humidity, hazardous
      machinery and unprotected heights. In addition, the claimant is
      limited to performing unskilled work with only occasional changes
      in the work setting and only occasional interaction with the public.
      She is further limited to work allowing her to be off-task for up to
      10% of the workday, and to be absent from work for 1 day per
      month.



                                            6
  Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 7 of 19 PageID: 802



(R. 13) This RFC, the ALJ found, would not permit Molesky to perform her past
relevant work as a school secretary. (R. 20)
      Step Five: The ALJ took into account the RFC permitting light work with
additional limitations, and found that there were jobs that exist in significant
numbers in the national economy that Molesky could perform:
      The vocational expert testified that given all of these factors the
      individual would be able to perform the requirements of
      representative occupations such as office helper, mail clerk, and
      photocopy machine operator. Vocational expert Blythe testified
      that the job of office helper is found under Dictionary of
      Occupational Titles (DOT) code 239.567-010. The DOT describes
      this job as unskilled work requiring light exertion, with a Specific
      Vocational Preparation (SVP) rating of 2, and represented by
      approximately 73,180 jobs nationally. The job of mail clerk, DOT
      code 209.687-026, is unskilled light work with SVP 2, and
      represented by approximately 99,190 jobs nationally. The job of
      photocopy machine operator, DOT code 789.687-066, and
      represented by approximately 439,000 jobs nationally.

(R. 21)

      On this appeal, Ms. Molesky primarily challenges (1) the ALJ’s finding at
Step 3 that she did not have a combination of conditions equivalent to a listing;
and (2) the ALJ’s finding as to her RFC.
      B. Analysis: Step 3
      Step 3 sets a higher standard than the overall standard of disability. See
Sullivan v. Zebley, 493 U.S. 521, 532 (1990). It dictates a finding of disability in
a class of cases considered particularly clear, obviating the need to expend
regulatory resources on further analysis. That class of cases is defined by the
Listings in 20 C.F.R. Pt. 404, subpt. P, app. 1, Pt. A.
      At Step 3, the ALJ is required to analyze all of the impairments that were
recognized as severe at Step Two. 20 C.F.R. § 404.1520(a)(4)(iii) (requiring that
“[a]t the third step, we also consider the medical severity of your impairment(s).
If you have an impairment(s) that meets or equals one of our listings in
appendix 1 of this subpart and meets the duration requirement, we will find



                                            7
  Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 8 of 19 PageID: 803



that you are disabled”). Step 3 of the analysis provides that “when . . . an
individual’s impairment . . . meets or equals the level of severity described in
the Listing, and also meets the durational requirement, disability will be found
on the basis of the medical facts alone in the absence of evidence to the
contrary.” Social Security Ruling 86-8, 1986 SSR LEXIS 15 (hereinafter “SSR
86-8”).
      The Listings describe impairments the SSA considers per se “severe
enough to prevent an individual from doing any gainful activity, regardless of
his or her age, education, or work experience.” 20 C.F.R. § 416.925(a). A
claimant must show that his or her impairments, considered alone or in
combination, “meet all of the specified medical criteria. An impairment that
manifests only some of those criteria, no matter how severely, does not qualify.”
Sullivan v. Zebley, 493 U.S. 521, 530, 110 S. Ct. 885, 891, 107 L. Ed. 2d 967
(1990).
      To meet this standard, “the set of symptoms, signs and laboratory
findings in the medical evidence supporting a claim must be compared with,
and found to be equivalent in terms of medical severity and duration to, the set
of symptoms, signs and laboratory findings specified in the listed impairment.”
SSR 86-8. If a claimant’s “impairment is not one that is conclusively presumed
to be disabling, the evaluation proceeds” to Step 4 and 5, Bowen v. Yuckert,
482 U.S. 137, 141, 107 S. Ct. 2287, 2291 (1987), at which point the
Commissioner “must determine whether the claimant retains the ability to
perform either his former work or some less demanding employment.” Heckler
v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1953 (1983). See generally
Williams v. Comm’r of Soc. Sec., 156 F. App’x 501, 505 (3d Cir. 2005) (“The
burden imposed on a claimant at step three is a far more exacting standard
than step two’s threshold (used to prevent frivolous claims), which requires
that a claimant show that she suffers from a ‘severe’ impairment.”).




                                            8
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 9 of 19 PageID: 804



      1. Mental impairments
      At step 2 the ALJ found the following severe mental impairments:
posttraumatic stress disorder (PTSD), anxiety disorder and migraines. At step
3, however, she found that these impairments, singly or in combination, did




                                         9
    Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 10 of 19 PageID: 805



not meet or medically equal the criteria of Listings 12.06 2 and 12.15. 3 In doing
so, the ALJ discussed the relevant criteria and made findings that were based
on substantial evidence. 4


2       12.06 Anxiety and obsessive-compulsive disorders (see 12.00B5),
        satisfied by A and B, or A and C:

     A. Medical documentation of the requirements of paragraph 1, 2, or 3:
            1. Anxiety disorder, characterized by three or more of the following;
                   a. Restlessness;
                   b. Easily fatigued;
                   c. Difficulty concentrating;
                   d. Irritability;
                   e. Muscle tension; or
                   f. Sleep disturbance.
            2. Panic disorder or agoraphobia, characterized by one or both:
                   a. Panic attacks followed by a persistent concern or worry about
                      additional panic attacks or their consequences; or
                   b. Disproportionate fear or anxiety about at least two different
                      situations (for example, using public transportation, being in a
                      crowd, being in a line, being outside of your home, being in open
                      spaces).
            3. Obsessive-compulsive disorder, characterized by one or both:
                   a. Involuntary, time-consuming preoccupation with intrusive,
                      unwanted thoughts; or
                   b. Repetitive behaviors aimed at reducing anxiety.
        AND
     B. Extreme limitation of one, or marked limitation of two, of the following areas
        of mental functioning (see 12.00F):
            1. Understand, remember, or apply information (see 12.00E1).
            2. Interact with others (see 12.00E2).
            3. Concentrate, persist, or maintain pace (see 12.00E3).
            4. Adapt or manage oneself (see 12.00E4).
        OR
     C. Your mental disorder in this listing category is “serious and persistent;” that
        is, you have a medically documented history of the existence of the disorder
        over a period of at least 2 years, and there is evidence of both:
            1. Medical treatment, mental health therapy, psychosocial support(s), or a
               highly structured setting(s) that is ongoing and that diminishes the
               symptoms and signs of your mental disorder (see 12.00G2b); and
            2. Marginal adjustment, that is, you have minimal capacity to adapt to
               changes in your environment or to demands that are not already part
               of your daily life (see 12.00G2c).
3       12.15 Trauma- and stressor-related disorders (see 12.00B11), satisfied by A
        and B, or A and C:
        A. Medical documentation of all of the following:
           1. Exposure to actual or threatened death, serious injury, or violence;


                                              10
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 11 of 19 PageID: 806



      The “paragraph B” criteria require that a claimant establish an extreme
limitation of one, or a marked limitation of two, of the four areas of mental


            2. Subsequent involuntary re-experiencing of the traumatic event (for
            example, intrusive memories, dreams, or flashbacks);
            3. Avoidance of external reminders of the event;
            4. Disturbance in mood and behavior; and
            5. Increases in arousal and reactivity (for example, exaggerated startle
            response, sleep disturbance).
       AND
       B. Extreme limitation of one, or marked limitation of two, of the following areas
       of mental functioning (see 12.00F):
            1. Understand, remember, or apply information (see 12.00E1).
            2. Interact with others (see 12.00E2).
            3. Concentrate, persist, or maintain pace (see 12.00E3).
            4. Adapt or manage oneself (see 12.00E4).
       OR
      C. Your mental disorder in this listing category is “serious and persistent;” that
      is, you have a medically documented history of the existence of the disorder over
      a period of at least 2 years, and there is evidence of both:
            1. Medical treatment, mental health therapy, psychosocial support(s), or a
            highly structured setting(s) that is ongoing and that diminishes the
            symptoms and signs of your mental disorder (see 12.00G2b); and
            2. Marginal adjustment, that is, you have minimal capacity to adapt to
            changes in your environment or to demands that are not already part of
            your daily life (see 12.00G2c).
4      “Listings 12.02, 12.03, 12.04, 12.06, and 12.15 have three paragraphs,
designated A, B, and C; your mental disorder must satisfy the requirements of both
paragraphs A and B, or the requirements of both paragraphs A and C. Listing 12.05
has two paragraphs that are unique to that listing (see 12.00A3); your mental disorder
must satisfy the requirements of either paragraph A or paragraph B.” Id. 12.00(A)(2).
Plaintiff’s challenge focuses on Paragraph B, and does not address Paragraphs A or C
directly.
       As to paragraph C, the ALJ, based on substantial evidence of record, found the
following:
       The undersigned has also considered whether the "paragraph C" criteria
       are satisfied. In this case, the evidence fails to establish the presence of
       the "paragraph C" criteria. The record does not establish that the
       claimant has only marginal adjustment, that is, a minimal capacity to
       adapt to changes in the claimant's environment or to demands that are
       not already part of the claimant's daily life. The evidence of record does
       not demonstrate an at least 2-year history of anxiety disorder with
       ongoing treatment or highly structured setting that has diminished its
       symptoms and signs. In addition, the evidence does not demonstrate
       marginal adjustment, that is, minimal capacity to adapt to changes in the
       claimant's environment or to demands that are not already part of the
       claimant's daily life.
(R. 14–15)


                                              11
    Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 12 of 19 PageID: 807



functioning: (1) understand, remember, or apply information; (2) interact with
others; (3) concentrate, persist, or maintain pace; and (4) adapt or manage
oneself. 20 C.F.R. 404, Subpart P, Appendix 1, Listing 12.04(B). These
impairment-related functional limitations are incompatible with the ability to
do any gainful activity. Id. A limitation is extreme if “[y]ou are not able to
function in this area independently, appropriately, effectively, and on a
sustained basis;” and “marked” if “[y]our functioning in this area
independently, appropriately, effectively, and on a sustained basis is seriously
limited.” 20 C.F.R. 404, Subpart P, Appendix 1, §12.00(F)(2). 5 The ALJ found
only mild or moderate (not marked or extreme) limitation in all four areas.
        As noted, the ALJ found a “moderate” limitation as to (2) interaction with
others and (4) adapting or managing oneself, based on reported panic attacks,
confinement to the home, depression/anxiety/PTSD, reported memory loss and
sleeping difficulties, and low energy. These symptoms were offset, in the ALJ’s
view, by the claimant’s self-reported ability to get along with others, including
those in positions of authority; her relations with her family; and her
independent use of public transportation to attend the examination. (R. 14)
        The claimant objects, however, that the ALJ should have found “marked”
limitations in her ability to (1) understand, remember, or apply information and
(3) concentrate, persist, or maintain pace. The ALJ’s findings, however, were
well supported by the record.
        Treating mental health professionals did not note any serious limitations
on mental functioning. (R. 19) Dr. D’Amato treated her beginning in 2012. Her
panic attacks ended with medication, and she discontinued treatment in 2014.
Dr. D’Amato performed tests in which Ms. Molesky recalled 3/3 words, recalled
content from earlier in the session and events of the past week, as well as long
term events; did well on serial 7s; spelled “world” correctly, and recited



5      I have laid out these criteria in more detail elsewhere. See, e.g., Labrador v.
Berryhill, No. CV 18-9195-KM, 2019 WL 2611146, at *6–*8 & nn. 2–5 (D.N.J. June 26,
2019).


                                             12
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 13 of 19 PageID: 808



numbers forward and backward. She had good concentration and did not need
frequent refocusing. (R. 18, 369, 404)
      Dr. Fulford performed a consultative examination in 2015, spurred by
complaints of PTSD and panic attacks as a result of the murder of Ms.
Molesky’s husband some six years earlier. He noted symptoms including
sadness and low energy; his diagnosis was adjustment disorder with mixed
emotional features secondary to medical condition, and PTSD. Dr. Fulford
performed tests, obtaining similar results to those of Dr. D’Amato, and found
no serious functional limitations. (R. 16, 18–19, 403–04)
      Ms. Molesky’s mental symptoms, after a two-year hiatus in treatment,
responded well to medication under the care of Dr. Antiga de la Cruz. (R. 19
(discussing records)) She reported being less depressed and anxious, and her
mental status evaluations were “relatively normal” and “relatively benign.” Dr.
De la Cruz reported that her affect was reactive, her thought processes intact,
with no evidence of psychosis. In September 2016, however, Dr. de la Cruz
opined that Molesky would be unable to deal with normal work stress, follow
instructions, maintain concentration, and so on. The ALJ properly considered
the opinion but gave it little weight because it was inconsistent with the rest of
the record, as well as the doctor’s own treatment notes. (R. 19–20)
      The physicians treating the plaintiff’s physical ailments also failed to note
any serious mental limitations. Dr. Hoffman found Ms. Molesky alert,
intelligent, and lucid, with good knowledge of her medical situation. She was
able to follow instructions. Dr. Jurado had similar observations. (R. 523, 526,
530) As the ALJ noted, no State agency consultant found that the claimant’s
medical impairments equaled a listing. (R. 15)
      The ALJ briefly but appropriately dealt with additional medical evidence.
Indeed she discounted certain unfavorable state and agency opinions which, in
her estimation, failed to consider the combined effects of the claimant’s
impairments. (R. 20)
      As discussed in more detail below, the ALJ appropriately considered and
dealt with the applicant’s subjective complaints. As relevant to mental


                                           13
    Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 14 of 19 PageID: 809



impairments in particular, the ALJ acknowledged those complaints and took
them into account in her findings of mild or moderate limitations. She noted
that the claimant reported being able to pay attention for 15 minutes, but had
trouble with following instructions or changes in routine. The claimant also
however, took care of her personal needs, shopped and prepared meals,
managed her own money, and took public transportation. Depression, anxiety,
and panic attacks, while noted, had also responded to medication. Substantial
evidence underlay the ALJ’s balanced findings.
        2. Physical impairments
        The ALJ appropriately considered Listings 1.02 (major dysfunction of a
joint) and 1.04 (disorders of the spine). (R. 13) She appropriately found that the
medical evidence did not establish the requisites: gross anatomical deformity
with joint space narrowing, bony destruction, or ankylosis, resulting in
inability to perform fine and gross movements or ambulate effectively (1.02); or
compromise of a nerve root or the spinal cord with evidence of nerve root
compression, or spinal arachnoiditis, or lumbar spinal stenosis resulting in
pseudoclaudication (1.04) The ALJ also considered Listing 13.10 (breast) in
light of the history of breast cancer, addressed by surgery. These criteria, she
found, were not met. 6 As the ALJ noted, there is not specific listing for


6       13.10 Breast (except sarcoma—13.04) (See 13.00K4.)
        A. Locally advanced cancer (inflammatory carcinoma, cancer of any size with
        direct extension to the chest wall or skin, or cancer of any size with metastases
        to the ipsilateral internal mammary nodes).
        OR
        B. Carcinoma with metastases to the supraclavicular or infraclavicular nodes,
        to 10 or more axillary nodes, or with distant metastases.
        OR
        C. Recurrent carcinoma, except local recurrence that remits with anticancer
        therapy.
        OR
        D. Small-cell (oat cell) carcinoma.
        OR
        E. With secondary lymphedema that is caused by anticancer therapy and
        treated by surgery to salvage or restore the functioning of an upper extremity.
        (See 13.00K4b.) Consider under a disability until at least 12 months from the
        date of the surgery that treated the secondary lymphedema. Thereafter,


                                               14
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 15 of 19 PageID: 810



fibromyalgia. She considered the pain and physical limitations that might be
caused by fibromyalgia, however, explicitly incorporating her more searching
RFC analysis. (R. 13)
      The claimant attacks these findings, and urges that the ALJ failed to
consider the impairments in combination. She argues that that these listed
impairments, in combination with the unlisted impairments of fibromyalgia
and headaches, add up to the equivalent of a listed impairment. The objection
is not well-taken, because the ALJ properly dealt with the medical and non-
medical evidence in reaching her conclusion that the claimant was not
impaired to a degree that was equivalent to the listed impairments. In doing so,
she considered and incorporated by reference her analysis of the actual extent
of impairment in connection with the RFC analysis. (R. 13)
      The ALJ took into account the claimant’s symptoms, as reported by her
and a relative, and her claim that depression, anxiety, pain, and other
symptoms precluded all work. (R. 16) The claimant stated, for example, that
she had severe back pain and almost no use of her hands; that her knee
problems prevented her from navigating stairs very well; that she has IBS and
visits the bathroom seven times per day; that she has migraines lasting 2 days;
that she has arthritis in her chest and sternum; that at times she cannot open
a jar, and that approximately four days per week she cannot get out of bed or
put on her pants. (R. 16)
      The ALJ found that the symptoms’ reported intensity was not “consistent
with the medical evidence.” (R. 17; see also R. 20.) To take two examples, there
was a history of breast cancer, but it was in remission with marked
improvement; her testimony as to migraines lasting two days was not
consistent with the claimant’s failure to report migraines, nausea, or vomiting,
to her primary care physician. (R. 17)




      evaluate any residual impairment(s) under the criteria for the affected body
      system.


                                             15
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 16 of 19 PageID: 811



       Treatment records of Mark Druck, as far back as 2013, showed breast
cancer in remission, with no indication of soft tissue or spinal sequelae, such
as recurrent mass at the mastectomy beds or osseous metasatic disease. A
November 2014 whole-body PET scan showed marked improvement. In an
April 2015 consultative exam, the claimant reported no major radiation,
chemotherapy or administration of Tamoxifen, and scans showed no
metastasis. (R. 18)
      The medical records showed no evidence for mediastinal or hilar
lymphadenopathy, no pleural or pericardial effusion, no adrenal mass, no
appreciable intraparenchymal mass or infiltrate, no pneumothorax, and no
obvious destructive lytic or blastic osseous lesions. The evidence did not
demonstrate that Plaintiff’s breast cancer was inflammatory, with direct
extension to the chest wall or skin, or with metastases to the ipsilateral
internal mammary notes; metastases to the supraclavicular or infraclavicular
nodes, to 10 or more axillary nodes, or with distant metastases; or recent
carcinoma, small-cell (oat cell) carcinoma, or secondary lymphedema caused by
Plaintiff’s anti-cancer therapy, treated surgically to salvage or restore the
functioning of an upper extremity (R. 13). Plaintiff does not point to any
significant oversight in the ALJ’s treatment of the evidence demonstrating that
the criteria of Listing 13.10 were not met.
      In December 2013, Dr. Druck found a small left C6-7 protrusion in the
spine, and an abnormal signal in the C6 vertebral body. (R. 17) In April 2015,
X-rays showed mild degenerative changes in the thoracic spine and cervical
spine. (R. 17)
      Also relevant to degenerative joint disease and fibromyalgia was Dr.
Scarpa’s prescription of Lyrica and Cymbalta in February 2014. Symptoms
improved, and in April 2015 he discontinued Flexeril. In Dr. Hoffman’s
consultative orthopedic examination, Ms. Molesky reported back and shoulder
pain. He, too, observed clear lungs and no breathing difficulties. Straight leg
raising was 50-55 degrees on one leg, and 60 degrees on the other. Knee flexion
and reflexes were intact. Grip strength and arm strength were good with full


                                              16
    Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 17 of 19 PageID: 812



range of motion of the wrists and elbows. The claimant could stand on one leg,
bend at the knee more than halfway, flex 50 degree at the waist, and walk on
heels and toes. Dr. Hoffman noted that she walked with a cane and was able to
get on and off the examining table. (R. 17)
         Dr. Hoffman found that the claimant could walk without an assistive
device. The ALJ, as was her prerogative, gave this finding “much weight”
because it was consistent with Dr. Hoffman’s “relatively benign clinical
findings.”
        Treatment records of Dr. Jurado through June 2016 showed good
improvement of fibromyalgia pain with medication. The claimant denied
headaches, but complained of anxiety, depression, and bone pain. In both
2014 and 2016, however, musculoskeletal and neurological examination
results were within normal limits. (R. 18)
        In short, the ALJ dealt appropriately with the medical and other
evidence, citing it, sifting it, and giving reasons for crediting or discounting
various aspects of it. The analysis, moreover, bespeaks a holistic approach; in
addition to citing the Step 3 “in combination” standard, the ALJ clearly
considered the combined effect of all of the impairments. 7 Substantial evidence
support her findings.
        C. Analysis: RFC
        The claimant also challenges the ALJ’s formulation of her residual
functional capacity. That assessment, however, was accompanied by an
exhaustive analysis of the evidence, partially summarized above. As is
common, the attack on the RFC to a great degree amounts to an attack on the
underlying fact-finding, which I have already discussed.
        The ALJ summarized the upshot of her conclusions, linking them to the
underlying evidence:


7     Indeed, as the SSA points out, the ALJ rejected certain state agency doctors’
conclusions, unfavorable to the claimant, precisely because they failed to consider the
impairments in combination. (R. 20)


                                             17
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 18 of 19 PageID: 813



      In sum, the above residual functional capacity assessment is
      supported by the evidence of record, which demonstrates breast
      cancer in remission with no metastasis. The evidence shows
      fibromyalgia, PTSD, and anxiety disorder with improved symptoms
      with the claimant's course of treatment for these conditions. The
      claimant ended mental health treatment in June 2014 and did not
      restart such mental health treatment until July 2016.The evidence
      also demonstrates degenerative disc and joint disease with
      persistent symptoms despite treatment. Although the claimant
      testified to having migraines that last two days and cause her
      nausea and vomiting, this is unsupported by the primary care
      provider's treatment notes and the pharmacy logs (Exhibits 12F,
      16E, l 7E). In addition, the above residual functional capacity
      assessment sufficiently considers the claimant's subjective
      complaints, as well as her own-reported retained physical capacity
      to perform tasks such as activities of daily living despite her
      musculoskeletal, cancer, and neurological impairments. The
      evidence also sufficiently considers the claimant's self­reported
      retained mental capacity to understand, remember, and apply
      information; interact with others; concentrate, persist, and
      maintain pace; and adapt and manage oneself despite her
      psychiatric impairments.

(R. 20)
      I find that these facts, supported by the opinion of the VE, are consistent
with the limitations of the RFC
          . . . light work as defined in 20 CFR 404.1567(b) except she can
          occasionally push and pull and climb ramps and stairs. She can
          never climb ladders ropes, or scaffolds. She can occasionally balance
          and stoop, and never kneel, crouch, or crawl. She can frequently
          reach, occasionally overhead, and frequently handle and finger. The
          claimant must avoid concentrated exposure to extreme temperatures,
          wetness, humidity, hazardous machinery and unprotected heights. In
          addition, the claimant is limited to performing unskilled work with
          only occasional changes in the work setting and only occasional
          interaction with the public. She is further limited to work allowing
          her to be off-task for up to 10% of the workday, and to be absent from
          work for 1 day per month.
(R. 15)




                                          18
 Case 2:18-cv-12311-KM Document 23 Filed 04/27/20 Page 19 of 19 PageID: 814



Conclusion
     For the foregoing reasons, the decision of the Commissioner is affirmed.
An appropriate order accompanies this Opinion.


Dated: April 26, 2020
                                                 /s/ Kevin McNulty
                                                 ______________________________
                                                 Hon. Kevin McNulty
                                                 United States District Judge




                                        19
